 DAILY ADVERTISERIndependent,Inc., d/b/a The Daily AdvertiserandLafayette Typographical Union LocalNo.832,InternationalTypographicalUnion, AFL-CIO. Cases 15-CA-2606 and15-RM-187.June14,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn January 11, 1967, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther recommended the dismissal of any allegedviolationsnotexpressly found, and that therepresentationpetition inCase 15-RM-187 bedismissed. Thereafter, the Respondent, the GeneralCounsel, and the Charging Party filed exceptions tothe Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Independent,Inc.,d/b/aTheDailyAdvertiser,Lafayette,Louisiana, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:Delete the word "immediately" after the word"commencing" and before the word "after" inthe third full paragraph of section IV entitled "TheRemedy," and insert therein the words "5 days."IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolationsother than those found by the TrialExaminer.IT IS FURTHER ORDERED that the petition in Case15-RM-187 be, and it hereby is, dismissed, and that165 NLRB No. 53405all proceedings held in connection therewith be, andthey hereby are, vacated.'We conclude,in agreementwith the Trial Examiner, thatRespondent's unlawful conduct had a substantial impact on theelection and warranted setting the election aside In so doing,however, we rely on the conduct that occurred subsequent to thefilingof the representation petitionIdealElectricandManufacturing Co, 134 NLRB 1275The Trial Examiner also found that Respondent violatedSection8(a)(1)of the Act when Foreman Raoul Guidryinterrogated employee Melancon as to the intentions of his fellowemployees about engaging in a strike As such inquiry may havebeenmotivatedby economic considerations involving thescheduling of work and as additional findings of Section 8(a)(1)would be cumulative in any event, we find it unnecessary toconsider or pass upon the legality of such interrogation' In his Decision (Conclusions of Law section), the TrialExaminer inadvertently gave as the dates of the Respondent'srefusal to bargain as "March 13, 19, 26, 27, and December 2,1964 " We correct the dates to read "November 13, 19, 26, 27, andDecember 2, 1964 "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHNM.DYER,TrialExaminer:LafayetteTypographical Union, Local No. 832, of the InternationalTypographical Union, AFL-CIO (herein called the Unionor the ITU) filed charges and amended chargesagainstIndependent, Inc., d/b/a The Daily Advertiser (hereinvariouslycalledRespondent, the Company, or theAdvertiser), in February, April, and June 1965. Theamended complaint upon which this proceeding was heardwas issued by the Regional Director on June 10, 1966,alleging various acts of 8(a)(1) interrogation and threats,and that Respondent violated Section 8(a)(5) by refusing torecognize and bargain with the Union on and afterNovember 10, 1964.1 It is further alleged that on and afterDecember 2, certain employees of Respondent engaged ina strike which was caused or prolonged by Respondent'sunfair labor practices.On December 1, Respondent filed an RM petitiondocketed as Case 15-RM-187. Following a hearing andreview by the Board an election was held on February 10,1965, in the unit found appropriate,2 which resulted in theballots of 57 of the 63 participating voters (strikers andreplacements) being challenged by either Respondent orthe Union and 6 votes being counted. Both the Union andRespondent filed objections to the conduct of the election.After an investigation and a Supplemental Decision by theRegional Director, the Board granted the Union's requestfor review, and on December 14, 1965, directed that theissues raised by Union's Objections 4 and 7, and the statusof replacements and the validity of the challenges beresolved in a hearing consolidated with theinstant unfairlabor practice case.Respondent in its answer to the complaint admitted therequisite commerce facts and denied that it had violatedthe Act.'Unless otherwise stated, all dates herein refer to 1964.YThe unit approved by the Board as appropriate isAllComposing-PressDepartment employees, includingnews, classified, and advertising proofreaders employed atRespondent'splantinLafayette,Louisiana,excluding allother employees,mailroom employees,mail inserters,maintenance man, truckdrivers, guards and supervisors asdefined in the Act299-3520-70-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the beginning of this hearing, I denied Respondent'smotion based on lathes to dismiss the complaint. Thehearing was held on August 1-3 and 15-17, 1966, inLafayette,Louisiana.Allpartieswere afforded fullopportunity to appear, to examine and cross-examinewitnesses, to argue orally, and to submit briefs, whichwere received from all parties and have been dulyconsidered.On the entire record in this case, including myevaluation of the reliability of the witnesses based on theevidence received and my observation of their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a corporation in the newspaper industryowning and operating a newspaper known as The DailyAdvertiser, in Lafayette, Louisiana. In the course of itsLafayette, Louisiana, operations, Respondent annuallydoes a gross volume of business in excess of $200,000 andpurchases and receives newsprint valued in excess of$50,000 which is shipped to it directly from points outsidethe State of Louisiana. In publishing The Daily Advertiser,Respondent subscribes to and uses the Associated PressNews Service, various national syndicated columns andsolicits and publishes advertisements for nationally soldproducts in its paper.Respondent admits the above facts and I find andconclude that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondentadmitsand I find that LafayetteTypographicalUnion,LocalNo. 832, InternationalTypographical Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. BackgroundThe Advertiser was purchased by a subsidiary of theThompson newspaper chain in 1962, and Richard D'Aquinwas installed as the general manager and editor of thepaper. The Advertiser has not recognized or bargainedwith any unions for its employees. Some papers in theThompson chain have contracts with other locals of theITU.It is undisputed that certain of Respondent's employeessought contact with the Union around September 14, 1964.OnSeptember 28,JosephSaltarrelli,anITUrepresentative, held ameeting inLafayette of interestedAdvertiser employees from what is variously called themechanical department, composing-press department, orbackshop. Of the 34 employees in the Board-determinedunit, who were employed during the period of November 9through December 1, 16 attended the first meeting andsigned union authorization cards. Seven of this sixteensimultaneously signed applications for membership in theUnion and paid the appropriate fees. The membershipapplications were completed by Saltarrelli, who postdatedmost of the application cards to reduce the amount of duesthe applicants would pay. The applicants also signed apetition for the granting of a charter to establish a localunion.Saltarrelliremained inLafayettethroughOctober 2, by which time he had received 18 signedauthorization cards, 15 signed and paid up membershipapplications, and 15 petition signatures for the charteringof a local union.On October 13, Saltarrelli returned to Lafayette andheld a meeting at which the principal local union officerswereelectedand threemore employees signedauthorizations for the Union. Two additional employeessigned authorizations and applications for membership onOctober 15. By that time others had signed membershipapplicationsand the charter petition so that as ofOctober 15, there was a total of 22 who had signed unionauthorization cards and membership application blanks,and 20 signatures were on the petition for a charter.-'There is no dispute as to the union membership orauthorization cards or to the fact of union majority in theappropriate unit. Respondent's contentions regarding theunit, which will be discussed later, are that the unit is notappropriate, that the Union does not have a majority inRespondent's desired unit, and that it feels the majoritymay be a union-coerced majority.On October 15, Saltarrelli sent the charter petition tothe International Union, and Lafayette Local 832 waschartered on October 20, 1966.The basic issue in this case is whether Respondent ingood faith refused to bargain with the Union. Pertinent tothis issue are questions as to whether Respondent bythreats and promises violated Section 8(a)(1) of the Actand whether the election in Case 15-RM-187 could havefairly been held in the circumstances.B. 8(a)(1)ViolationsInmy evaluation of this case I have considered theoverall demeanor of the witnesses, the manner in whichthey testified, the fact that the witnesses were sequesteredand that some of the witnesses were permittedto remainin the hearing room to assist counsel, the sequence ofevents, contradicted and uncontradicted facts, and thepositions taken by the parties and by the witnesses. Allthesefactorshave led me to several conclusionsconcerning credibility, which with some uncontrovertedfacts give me my view of this case.In general, my impression of Richard D'Aquin was thathe testified mainly to conclusions and did not try to searchhis memory to provide all the facts and circumstances. Heappeared to give a short-sided view of events, trying tomake verbal distinctions and rephrase conversations tobring them within the "free-speech area" afterlistening tothe testimony of General Counsel's witnesses. It seemedevident to me that he was playing a game of "laborrelations brinksmanship." Thus he testified that duringthe approximate 4-week interval from thetimehe heardrumors of the Union until he received the Union's requestfor recognition and bargaining, he did not use the word"union" since it was "taboo." D'Aquin's other actions,which will be more fully described below, such as thesecond letter to the Union of November 19, the "doubts"concerning the majority and theunit,the November 20and 30 speeches, the personal interviews of unitemployees for a personnel questionnaire, substantiate myconclusion.OfGeneralCounsel'switnesses,Dore,Benoit,STwo applicants were classified as apprentices and notpermitted to sign the charter petition DAILY ADVERTISER407Melancon, Robin, Hebert, and Winston impressed memost as being conscientious in attempting to recall theevents they witnessed. Lancon tried to give this sameimpression, but his testimony was marred somewhat, aswas D'Aquin's, by attempts to embellish his testimony andput it in the most favorable light. Saltarrelli's testimonywas not as garnished as Lancon's, but he sought to putthings in what he considered the best perspective.The chronology which follows represents my efforts toreconstruct the events as and in the way they happened,making allowances for the descriptions of the witnessesand my resolutions of credibility.1.On October 16, D'Aquin having heard rumors ofunion activity in the backshop, called Alvin Dore andLeroy Benoit to his office around 6:45 a.m. After tellingthem about proposed changes and alterations in thecomposing room, he said they were going to get a newhospitalization and retirement plan and a raise about thefirst of the year. He asked whether there was talk about aunion in the backshop. Dore replied that there had beensome union talk but that it was quiet now. D'Aquin askedif they had any grievances Benoit said they had too muchwork to do. D'Aquin said he would hire tape punchers togive them a hand, that his door was open for any problemsthey had. D'Aquin continued that if they cooperated withhim they would all be making more money and would havea job with him as long as he was there. He said that theThompson chain had some unions but that he did not wantit at the Advertiser and asked them to let him know if theyheard any union talk in the backshop. Benoit said hewould not tattle on his fellow employees. D'Aquin asked ifhe could depend on them to punch tape. Benoit answeredthat the Union had tried to get in twice before and had notmade it. D'Aquin said that he could always get boys fromother towns to come and put out the paper, that anybodycould come and work at the Advertiser.Iconclude and find that Respondent by D'Aquin,violated Section 8(a)(1) by interrogating Dore and Benoitabout their union feelings, activities, and desires, askingthem to report to him on union activities of otheremployees, and encouraging them to refrain from unionactivities by holding out the prospect of wage increasesand new fringe benefits. I do not credit D'Aquin'stestimony that he only asked about union talk in thebackshop and let the subject drop.2.JoeMelancon heard from other employees thatD'Aquin was asking questions about the Union. When hewas called into the office on October 16, D'Aquin askedwhat he knew of union talk in the shop. Melancon repliedhe knew nothing about it. D'Aquin asked what his opinionwould be if a union organized in the shop and Melanconsaid he would wait and see what the majority wanted.D'Aquin said it would make no difference whether hejoined the Union or not, the Advertiser would not go union,that it had run for years without a union and no union manwas going to tell him how to operate. D'Aquin toldMelancon that he was averaging about $500 a month.Melancon answered that he was making only about $5,200per year. Apparently D'Aquin showed Melancon thefigures and Melancon responded that he had to put inmany hours of overtime to reach $500 per month. D'Aquinsaid if he was working too much overtime, he could cuthim back to 40 hours per week. Melancon said he couldnotmake a living at his rate working 40 hours a week.D'Aquin said that the Advertiser had printed daily for anumber of years and it would continue whether there wasa union or not. He said he could get on the phone and getmen from other towns who would finish the paper thesame afternoon; that these were good jobs the men had.He concluded that a union card was no good to onewalking the street, because the Company would not gounion.About a week later D'Aquin asked Melancon if he hadthought about their conversation. Melancon replied hehad. D'Aquin asked how he felt about it. Melancon said hewould work.D'Aquin testified he did not recall having a conversationon October 16, with anyone other than Dore and Benoit. Inlatercross-examinationD'AquinsaidaroundNovember 16, he had a conversation with Melancon inwhich he mentioned he heard the Union was trying toorganize the plant. Since this would have occurred afterthe first exchange of letters, D'Aquin would have beenmore positive than saying he heard the Union was trying toorganize I conclude that D'Aquin is mistaken as to thedate of the conversation and as to its extent.Iconclude and find that the first conversation occurredon October 16, and that in violation of Section 8(a)(1),Respondent by D'Aquin in this conversation interrogatedMelancon as to his union activities, feelings, desires, andknowledge of union activities in the shop and threatenedthat Respondent would not have a union and Melancon'sengaging in union activities would prove a futile gesturewhich would result in the loss of his job.The second conversation was a further interrogation ofMelancon by D'Aquin as to his feelings about the Unionand constituted a violation of Section 8(a)(1).3.Harold Winston was called to D'Aquin's office onOctober 16, and asked by D'Aquin if he knew of any unionactivity in the backshop. Winston said he did not. D'Aquinsaid that no union would come into his business under anycircumstances and that anyone who joined a union andstruck would be permanently replaced, that he could goalong US Route 90 and replace them in an hour. He askedWinston if he was for the Union and Winston replied hewas undecided. D'Aquin asked if he had been contactedby a union officer or representative. Winston said he hadnot.D'Aquin testified that he did not recall talking toWinston on October 16. D'Aquin did call the parentThompson office and spoke to Personnel Manager Grosson October 16, concerning the rumors of union activity.Gross cautioned D'Aquin as to what he could and couldnot say regarding union matters.4Iconclude and find that Respondent violated Section8(a)(1) by D'Aquin's conversation with Winston in whichD'Aqum interrogated Winston as to his union activities,feelings, desires, and knowledge of union activity by otheremployees and whether he had been contacted by unionrepresentatives and threatened that Respondent would notgo union under any circumstances, and that employees4D'Aquin's acknowledgment that the word "union" was"taboo" until he received a request for bargaining from the Unionhas been notedsupra 408DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be permanently replaced quickly and easily if theystruck.'4.According to the testimony, pressroom employeeshad worked a shift on Saturdaymorningsand again in theevening until early Sunday morning for a number of years.In the early part of November, according to employeesDan Tribe and Felton Romero, D'Aquin announced to thepressroom employees, he had good things going for them,and that they were going to have a savings and retirementplan and that he was going to give each of the four men,one Saturday evening off each month. Three of the fouremployees received a Saturday night off prior to the strike.Respondent offered no particular defense as to why thischange in working shifts was made. Respondent cross-examined General Counsel's witnesses on the subject, butthey remained positive that they had not had a Saturdaynight off in years, and Respondent introduced no contraryevidence.I conclude and find that this promise andannouncementof new fringe benefits and the granting of a Saturday nightoff,made by Respondent in the midst of anorganizingcampaign, was calculated to induce employees to refrainfrom union activityin violationof Section 8(a)(1).5. In early November, D'Aquin in a conversation withBenoitabout new chairs for the TTS monitors, told Benoitthey were going to geta raisein January.D'Aquin did not testify about this conversation.I conclude and find that this promise ofa wageincreasemade by Respondent is unexplained and, coming in themidst of a unionorganizing campaign,was intended toinduce employees to refrain fromengaging in unionactivity in violation of Section 8(a)(1).6.On November 3, the Union helda meetingat whichthe balance of the Local's officers and anegotiatingcommittee were elected and a draft-contract proposal wasapproved.There wassomediscussion of D'Aquin'squestioningof employees concerning the Union.7.Around October 20, D'Aquin asked Sidney Heberthow things were and invited him to come and discuss anyproblems he might have. The word "union"was notmentioned.Hebert and D'Aquin agree they had aconversation in November, which Hebert places aroundNovember 7,andD'AquinsaysoccurredafterNovember 10. After discussing improvements he wasgoingto make in the coffeearea,D'Aquin told Hebert thatthey would haveraises afterthe first of the year and theyhad a pension and hospitalization plan in the making. Heasked Hebert what he knew about the Union. Hebert toldD'Aquin that D'Aquin knew of the union talk since he hadcalled other employees into the office and would knowHebert was lying if he said he did not know of the uniontalk.D'Aquin asked who was behind the Union in thecomposing room. Hebert said he would not tell on hisfellow employees. D'Aquin said he had a bright future andhe would like to see Hebert grow with the Company. Heasked who the union representative was and where he5Although there is no specific reference to "permanentreplacement" in the complaint, the term as used by D'Aquin, heretoWinston and later to many others, and included in theNovember 20 speech, was initiated by D'Aquin when there was nothought or rumor of a strike and used by him in conjunction withother coercive threats to indicate to the employeesthat unionactivity on their part would be futile since organization would onlymean a strike and a strike would mean loss of their jobs bypermanent replacement.In 914infra, it is notedthat D'Aquinduring a November 20 speech refused to say whether the termpermanent replacement meant loss of jobs or discharge In thiscame from and whether he was in town. Hebert replied hedid not know. D'Aquin said Hebert was a key employee inthe composing room and asked if he was not interested insports. Hebert said he was. D'Aquin said he would speakto Sports Editor Lennox and perhaps Hebert could writesome articles on local football games starting with smallteams and work up, and it would be a good opportunity ifhe would take it. He asked whether Hebert wanted tospeak to Lennox or wanted D'Aquin to do so. Hebertreplied it was up to D'Aquin. D'Aquin continued that hehad received favorable reports on Hebert. Hebert said hehad tried to transfer to the newsroom when there had beenan opening in June 1964, but was unsuccessful. D'Aquinsaid he knew nothing about it. He asked Hebert if he knewabout secret meetings being held by the Union or if heattended any. Hebert said he would rather not talk aboutit.D'Aquin said that Hebert could earn more moneywriting articles and that he was asking Hebert questionsbecause he felt he could talk to him.Four days later D'Aquin in his office asked whetherHebert had talked to Lennox. Hebert said he had not.D'Aquin asked what way he wanted to approach Lennox.Hebert responded it was up to D'Aquin. D'Aquin said hewould talk to Lennox that afternoon. He then remindedHebert that he was being offered a good opportunity andthat he should take advantage of it. He asked if Hebertknew that union dues which were then around 4 percentcould amount to 7 percent of the employee's pay. Headded that the Union was no good, that it would not listento a person's personal problems, that he had an open-doorpolicy and all the Union wanted was money, that the uniondrifters and derelicts could come in and claim overtimefrom the men and they would be working with drifters andderelicts. D'Aquin asked Hebert what he knew regardingstrike talk in the composing room. Hebert said that heknew nothing about it. D'Aquin said he had a letter fromMr. Shearman of the American Press and that if therewere a strike or a walkout Shearman had volunteered tohave his men come train replacements and he hadcontacts in other towns. D'Aquin said he was tellingHebert this since he was a keyman and that if Hebertrepeated this to the composing room employees and toldthem what the situation really was, they would listen tohim. If there were strike talk he could tell them whatwould happen if they did strike. He asked Hebert who wasbehind the Union in the composing room. Hebert repliedhe would rather not talk about it. D'Aquin said he knewwho they were. He added that of the seven papersThompson had in the U.S. four were organized but thatnone were organized after Thompson bought them. Hesaid he ran The Advertiser and'" they could not forceanything on him; The Advertiser was nonunion and wasgoing to stay nonunion and he had a right to replacestrikers and had people standing by. He concluded sayinghe liked Hebert and did not want to see him get tied upwith slick union operators.instance and in others I have considered this voluntary assertion,not as a candid statement of what might happen in the event of aneconomic strike, which would be a legitimate matter of freespeech, but as a threat of a collision course resulting in loss of jobsor discharge if the employees pursued their rights and organized.In this sense I have found that the threat of immediate, easy, andpermanent replacement in this antiunion campaign is an 8(a)(1)violation, noting further that these employees are found to beunfair labor practice strikers who cannot be permanentlyreplacedSee Orkin Exterminating Company,152 NLRB 83. DAILY ADVERTISER409D'Aquingave amuch briefer version saying there wasone conversation in which he told Hebert that Lennox saidHebert was interested in sportswriting and it might be agood opportunity for him to see if he could write. He saidthisconversation occurred after he had received theUnion'sbargainingrequest and mentioned it to Hebertwho said he knew nothing about it and was not interested.D'Aquin stated they then discussed footballgames andadded that he had no such letter from Shearman.Ido not believe D'Aqutn's brief account of theconversations and do not credit him. Hebert seemed to meto try to give all the facts he could remember and thesubsequent conversation of Hebert and Lennox set forthbelow, Respondent's not producing Lennox to testify andnot explaininghis absence lend additional credence toHebert's testimony.Iconclude and find that Respondent violated Section8(a)(1)byD'Aquin's:(1) interrogationofHebertconcerning his union activities and desires and what heknew of the union activities including strike plans, unionattendance, and identity of union leaders and desires of hisfellow employees; (2) promising Hebert a wage increaseand other fringe benefits and the offer of a better job withmore money if Hebert would forsakehis union inclinationsand attempt to persuade his fellow employees to refrainfromunionactivitiesincludingstrikeaction;(3) threatening that employees would be working withdrifters and bums and would not get any overtime if theUnion were successfulin organizing;and (4) trying toinduce employees to refrain from union activity by statinghe knew who the union leaders were and that he hadspecificplansto immediately replace employees if theystruck.68.On the same afternoon after D'Aquin's secondconversation, Hebert was visited by Sports Editor Lennoxwho asked if Hebert was ready,sinceD'Aquin had givenhim the word to assign some footballgamestoHebert.Hebert said he did not understand it. He had tried to get atransfer to the newsroom at one time and the Companywould not hear of it, but now hewas ingreat demand.Lennox said he did not know anything about it, thatD'Aquin said to talk to him. Hebert said he was very busyathismachine and would meet Lennox later in thecoffeeshop after his shift.At the coffeeshop Lennox told Hebert that he was in themiddle, that D'Aquin had talked to him about Hebert'swriting sports articles and asked him to talk to Hebertabout the Union. Lennox asked what they wanted. Hebertsaid they wanted better wages and working conditions andgave anumber of examples. Lennox said he was talking toHebert as his friend, that he did not want the composingroom boys hurt because of the Union, but D'Aquin wasmad. He asked Hebert how many in the composing roomwere for the Union. Hebert responded that anoverwhelming majority were. Lennox asked if that meantfive or six men. Hebert replied that there might be five orsix againstit.Lennox asked if that meant the rest were forit and began asking about the union preferences of specificemployees. Hebert said he would rather not talk about it.Lennox asked who was behind it, that he did not want tosee them making mistakes. He said D'Aquin liked Hebertand he recommended that he go tell D'Aquin that he wouldstick by him and tell the boys to forget about the Union.Lennox said he felt the people in the composing roomwould listen to Hebert.For the next several days Lennox had shortconversations with Hebert about the Union. On the lastoccasion he asked if Hebert had seen a man dressed in asuit in the composing room the previous day. Hebert saidhe had. Lennox said that was Shearman from theAmerican Press, that D'Aquin was not kidding but meantwhat he said.? Hebert told Lennox he had enough talk andwanted to be left alone. This last conversation, accordingtoHebert, took place about 1 week after the initialconversation.As noted above Respondent did not call Lennox totestifyor attempt to explain why he was not called.D'Aquin testified that he had not told Sports EditorLennox to question Hebert about the Union. D'Aquintestified that in November, Lennox reported to him thatHebert said the men did not want the Union but wanted toget some things straightened out.Respondent in its brief states that the General Counseldid not prove that Lennox was a supervisor although hehas the title of sports editor, and further that the GeneralCounsel offered no positive proof that Lennox wasRespondent's "agent."1have credited Hebert in the conversation he had withD'Aquin and I credit his testimony concerning hisconversations with Lennox. We thus have Respondent'sgeneral manager telling an employee he will speak to thesports editor concerning the employee's writing sportsarticles (an offer I have found to be an 8(a)(1) violation), thesports editor speaking to the employee about writingsports articles at the request of the general manager; andthe sports editor reporting the union attitude of theemployee to the generalmanager.These circumstancesshow that Sports Editor Lennox was held out to Hebert byD'Aquin as having authority to speak for and bindRespondent. General Manager D'Aquin never sought todisabuseHebert of that idea and Lennox was notpresented to testify as to his status, or that hisconversation with Hebert was his own idea or that thepresumptive and apparent agency did not exist. From thisabsence,Icanonly conclude he would not so havetestified and would have corroborated Hebert.I therefore conclude and find that Lennox was held outby Respondentas its agent,and in so acting, Lennox, onbehalf of Respondent, violated Section 8(a)(1) of the Actby: (1) interrogating Hebert as to the union sentiments ofHebert and other employees; their reasons forengaging inunionactivity and the identity and numbers of unionleaders and adherents; (2) requesting Hebert to relinquishhisunion activities and persuade other employees torefrain from or terminate theirunionactivities sinceD'Aquin was mad, had replacements lined up and theywould be hurt by continuing theirunionactivities; and(3) offering Hebert a chance for promotion to sportswriterand additional income to induce him to refrain from unionactivities.6Here again,Respondent initiates talk of strike whereapparently there was none and, in the context of other 8(a)(1)violations,urges an employee to head off employee unionactivities by telling employees that if they organized there wouldbe a strike and he had specific plans whereby he couldpermanently replace strikers immediately. The employer depictsthe inevitability of such occurrences if the employees pursue theirrights under the Act, making it clear they only stood to lose SeeLouisiana Manufacturing Co., 152NLRB 1301rThis refers again to the threat to permanently replacestrikers.This threat is inextricably woven in the pattern ofviolations here. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD9On November 10, the Union sent and Respondentreceived the following letter:November 10, 1964Mr. Richard D'Aquin, General ManagerThe Daily Advertiser219-221 Jefferson StreetLafayette, La.Dear Mr. D'Aqum:Please be advised that Lafayette TypographicalUnion No. 832, International Typographical Union,affiliatedwith the American Federation of Labor-Congress of Industrial Organizations, has beenauthorized in writing by a substantial majority of theemployees in the mechanical departments of yourfirm to represent them for purposes of collectivebargaining on wages, hours and working conditions.The mechanical department operations include allmechanical operations from the receipt of the copy bycomposing room employees to the finished product isready for delivery to the customer. All journeymenand apprentice employees performing composingroom work which includes Teletypesetter operationsand proofreading; photoengravers, pressroom andStereotype employees are included in the collectivebargaininggrouprepresentedbyLafayetteTypographical Union No. 832.We are prepared to meet promptly with you andyour associates for the purpose of negotiating anacceptable labor-management contract coveringwages,hoursandworking conditions for theemployees of your firm as above set forth.The International Typographical Union has been inexistence since 1852. It enjoys a well-meritedreputation as a responsible and highly-esteemed tradeunion composed of 114,000 highly skilled printingcraftsmen. The 765 subordinate unions of the ITUmaintain contractual relations with thousands offairminded employers in the printing and publishingindustry in the United States and Canada.Looking forward to early and amicable negotiatingmeetings.Sincerely yours,Joseph A. Saltarrelli,RepresentativeInternational TypographicalUnionOn the previous day, November 9, Thompsonnewspaper's personnel manager, Gross, had arrived atThe Advertiser to install the insurance fringe benefitplans. Gross testified he was at the newspaper when theUnion's letter was received but did not believe he wasthere when D'Aqum wrote his reply. D'Aqum testified thatGross helped him prepare his reply of November 13, whichafter acknowledging receipt of Saltarrelli's letter, stated:Your statements surprised me in view of thenumerous comments to the contrary that I've heardduring the years of my association with thisnewspaper.Apparently, questions of this nature follow theprocedure outlined in the National Labor RelationsAct. I havebeen advised thatthislaw would coverThe Daily Advertiser.I assume that you have takenthe initial steps in this procedure and this agency willsoon be in contact with me.After consulting counsel, D'Aquin with assistance fromcounselwroteasecond letter to Saltarrelli onNovember 19.Dear Mr. Saltarrelli,Iam sure that you understood my letter ofNovember 13, to mean that we do not believe that yourepresentamajorityofour employees in anappropriate bargainingunit,and that we think youshould have any questions concerning this resolvedby the National Labor Relations Board.I thought that our letter of November 13 might notbe entirely clear on these points when I re-read ittoday, which explains this letter.10.D'Aquin held meetings with groups of employeesaround November 15, to explain the fringe insurancebenefit plans which were to begin operation in January.From the testimony I do not conclude that these planswere initiated by Respondent to induce employees torefrainfromunionactivities,sinceaccording toThompson's personnel manager, Gross, the plans wereformulated and negotiations were progressing on them fora number of the chain's papers, prior to the inception oftheunionorganizationatTheAdvertiser.Theannouncements of the plans at the meetings held for thatpurpose, similarly would not be violative of the Act if notused by Respondent to induce employees to refrain fromunion activities. There is no indication from the testimonythat the announcements at the meetings held for thatpurpose were so used. This is not to say that the benefitplanswere not usedinan 8(a)(1)manner on otheroccasions.11.During the second week of November, JosephMelancon had a conversation with his supervisor,Mechanical Superintendent Raoul Guidry about a newemployee being placed on a particular machine. Guidrytold Melancon that the machine was beneath his skills andwould not warrant his level of wages, and that he had planstomake Melancon his assistant one day, that he wouldtake care of him. Melancon asked if he was going to takecare of him the same as he had during the last 3 years withonly a nickel raise. Guidry said he would check into it.About a week later, Guidry reminded Melancon of theirprevious conversation and said he had talked to a lawyerwho advised he do nothing during the labor dispute, but assoon as it was over, he would give Melancon a raise andmake him his assistant.Guidry partially corroborated Melancon by testifyingthat in a conversation with Melancon in early November,he told him he planned to make him the assistantmachinist.Guidry testified he did not recall a secondconversation with Melancon regarding making him hisassistant, nor did he recall saying anything about a lawyeror about the union situation.With the partial corroboration of the first conversation,thenaturalness of the conversations as narrated byMelancon, and the lack of a denial that the secondconversation took place, I credit Melancon and find andconclude that Respondent by Guidry violated Section8(a)(1) of the Act by promising Melancon a promotion and DAILY ADVERTISERraise after the union dispute was over as an inducementfor him to refrain from engaging in union activities.12.On receipt of D'Aquin's first reply to the Union, ameeting of the Local Union's officers was held and thereply discussed. Following this discussion and a reportfrom Hebert about D'Aquin's offer to him of a better joband the questions about the Union, the officers decided tocall a special meeting of union members.At the November 18 union meeting, D'Aquin's replywas read to the 21 members present. The tenor of theensuing discussion, according to Saltarrelli, was thatD'Aquin did not seem interested in bargaining with theUnion.Some of the members reported D'Aquin'sinterrogation and warnings to them and that they believedthe questioningwould be followed by discharges and theymight aswellwalk out. Saltarrelliwarned of theseriousness of a strike and the procedures which theUnion must follow. The minutes of the meeting disclosethat Saltarrelli told employees he had checked with theAmerican Press in Lake Charles concerning rumors thatAmerican Press employees would temporarily replace TheAdvertiser workers if they struck. Saltarrelli said therumors were false. The minutes also reflect that themembers agreed unanimously to strike.13.On November 19, Saltarrelli and D'Aquin had atelephone conversation. Saltarrelli advised that the Unionrepresented the employees and asked D'Aquin to meetand discuss their problems. To D'Aquin's inquiry,Saltarrelli replied he had not received D'Aqum's secondletter.D'Aquin said the Union should go through theappropriate Board procedures before they sat to discussanything.Saltarrellisaidhe had a majority of themechanical department as dues-paying union membersbut would not use the Board to prove his majority. D'Aquinsaid he did not know much about labor law and wouldconsult with his attorney. Saltarrelli said he was goinghome for the weekend and would return the followingweek and call D'Aquin.Ido not believe as Saltarrelli testified that he toldD'Aquin the Company could petition the Labor Board andI do not believe that D'Aquin told Saltarrelli he doubtedthe Union's majority.O. A. Schumacher, an advertising representative forRespondent, testified that in mid-November, after lettingD'Aquin know he was a part-time clerk at a local motel,D'Aquinasked if he knew Union RepresentativeSaltarrelli. Schumacher said he did not and D'Aquin askedhim to report to him when Saltarrelli checked in.Schumacher testified he never reported on Saltarrelli toD'Aquin.Iconclude and find that Respondent by D'Aquinviolated Section 8(a)(1) by requesting an employee toreport on the whereabouts of the union representative.14.D'Aquin held three or four group meetings of 8 to 10employees from the composing-press department (laterfound to be the appropriate unit by the Board) onNovember 20. D'Aquin testified that at each meeting he,rather thanRaoulGuidry, the supervisor of thisdepartment, read and did not vary from a speech whichhad been prepared with assistance of counsel. Most of thewitnesses agreed that he appeared to read from a piece ofpaper and estimated that the meetings lasted 10 to 15minutes with the exception that one meeting may havelastedas long as anhour The employees were not given acopy of the speech although one employee asked for acopyof itItappears that Dore, Leroy and Maxine Benoit, andRuth Ann Robin were together at one meeting. Essentially411their description of themeetingis that D'Aquin mentionedthat the Unionwas organizingand he had asked the Unionto petition for an election but said the Company would nothave to abide by a Boardruling.He continued that if theywantedto getout of the Unionitwas nottoo late. If theyshould go out on strike the Union did not pay a big strikebenefit and they could not collect unemployment. Headded that if they struck he would replace them.Winston and Domec with some others were in adifferentmeeting.Domec recalled D'Aquin saying heunderstood some of them had signed union cards, that hehad friends in the business and could permanently replacethem, and that only the Company could do something forthem. Winston added that D'Aqum said he heard rumorsof union organization and a planned strike and asked if anyof them knew of it. D'Aquinsaidthat if they belonged tothe Union they did not have to strike but they would bereplaced if they did. D'Aquin also mentioned the newfringe insurance plans and a wage increase scheduled forthe near future.Bourgeois, who apparently was in a third group, testifiedD'Aquin said he had heard rumors of a union and did notknow or care whether they were members or not. He saidthat if they struck they could be replaced and if they werein the Union they could drop out at anytime and no harmwould come to them. D'Aquin also said that the Companywas the only one that could give them anything, not theUnion.Lancon, Primeaux, and Wilton Guidry with others werein stillanother meeting which Lancon testified lastednearly an hour. D'Aquin said he had heard of the unionorganizingand the men did not needa unioncard to workthere; that the Union usedillegaltactics and lies to getthem to join and if they went out on strike the Union paidsmallstrikebenefitsand they could not drawunemploymentcompensation;further that if they struckhe would permanently replace them and was within hisrights to do so. At that point Lancon twice asked D'Aquinif that meant they would be fired. D'Aquin replied he didnot say that, he said they would be replaced. D'Aquin saidhe would not have to abide by Board rulings if the Unionwon anelectionor sign a contract.D'Aquin was asked iftheThompson newspapers owned The Advertiser andreplied yes but that heran it.He was also asked how manyof the Thompson newspapers were organized andresponded 4 of 11 in the United States and about half inCanada. Otherquestionswere asked of D'Aquin andaccording to Lancon things "got hot."In comparing the above descriptions with the writtenspeech, I find that thereare inconsistenciessuch as therepeatedstatementsthat union strike benefits were smallandstrikerscouldnotreceiveunemploymentcompensation. I have concluded that contrary to histestimony D'Aqum did not adhere strictly to the preparedspeech but made additions. It appears that the text wascarefully constructed to tread the narrow path betweenfree speechand 8(a)(1)coercion. In a game of "laborrelationsbrinksmanship," Respondent treads this path athis peril and where ambiguitiesexist,the doubts shouldnot be resolved in Respondent's favor. Further this speechshould not be consideredin isolationbut rather in thecontextofRespondent'scontemporaneousconduct,herein found unlawful.Viewedin thislight, the gist of the November 20 speechto the employees in theunit wasthat Respondent wantedthe Union to go through Board procedures and if the Unionwon, thatdid not meanthe Company would abide by itsresults or that a contract would be concluded since the 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany could say no to anything the Union wanted, andin anensuing strike employees would lose their jobs bybeing permanently replaced, as well as suffer from lowunionstrike benefits and no unemployment compensationRespondent also wanted employees to report on what theUnion was saying and to ask questions so managementcould respond with its side of the issues. This speech thusparallelsand reinforces some of the statements I have heldsupra,to constitute 8(a)(1) violations, such as the futility ofa strike and requests to reporton unionactivities, andserved to demonstrate to employees that engagingin unionactivities and proceedings through the Board would befutile.Although this series of talks to employees was notspecificallyallegedas8(a)(1),the parties litigated itextensively and Respondent has claimedit isnot violative,including the pointin itsbrief. In this situation I feelcompelled to rule on the question and find that thesespeeches were violative of Section 8(a)(1) in that theycontinue the pattern of 8(a)(1) violations I have foundsupra,by threatening employees that Respondent willthwart their organization and that strike action will befutile since they will lose their jobs by being permanentlyreplaced, and asking employees to report on union ideasand plans. I also consider this declaimer by Respondentthat it controlled the employees' destinies and wasunwillingto share any prerogatives with their bargainingagent, a clear indication to its employees that Respondentrejected the principle of collective bargaining.15. In his office early on November 20, D'Aquin askedHarold Winstonif unionofficials or representatives hadcontacted him. On being told no, D'Aquin asked whatreasons Winston would have for joininga union.Winstonsaid he would join since he was underpaid and workedlong hours. D'Aquin said he was going to get one of theTribeboys from Progress Printing (a Respondentsubsidiary fromwhich some employees were latertransferred to Respondent), to help out and told Winstonhe was making about $540 per month. Winston said hecould only make that much by working long hoursD'Aquin reminded Winston that Respondent had loanedhim money without interest. Winston acknowledged it andsaid he had paid them back. D'Aquin told Winston that theUnion would not help him with family troubles butRespondentwould.Winstonaskedwhy so manyThompson papers were unionized if the Union were as badasD'Aquin claimed.D'Aquin said the Thompsonnewspapers were not telling him how to run the paper, thathe was running it, and if employees struck they could bepermanently replaced within an hour, that he had friendsin the business.Later that day, D'Aquin asked Winston what kind ofunion talk he was doing in the backshop. Winston said hehad told Jay Boudreaux what D'Aquin told him thatmorning. D'Aquin asked what he thought about the Unionand Winston said it had its good and bad points.D'Aquin testified he recalled a conversation in whichWinston said some of the boys were thinking of a strikeand asked if they could get the paper out and he replied hethought he could with the help of his friends in thebusiness.I credit Winston's version of these two conversations,finding that D'Aquin did not deny that they took place butrather sought to turn theminto a single"free speech area"conversation. I conclude and find that Respondent byD'Aquin violated Section 8(a)(1) of the Act by interrogatingWinston as to hisunion sentimentsand activities andwarningthat strikers would immediately be permanentlyreplaced.16.Around November 24, D'Aquin conducted a seriesof interviews with employees from the composing-printingdepartment asking personal questions in completing a newform of personnel questionnaire. D'Aquin did notinterview any employees in any other department andthough he testified that the questionnaire was to becompleted by all employees and by any new employees, itwould appear from the record and testimony of newemployees that only the employees in the unit wererequired to respond to the form. D'Aquin testified thatfrom a review of the personnel files, it appeared thatRespondenthad insufficient information about itsemployees and he accepted and put into use a formfurnished him by Thompson's personnel manager, Gross.Neither the form or the interviews were alleged as 8(a)(1)violations and I will not determine whether they wereviolative of the Act, since Respondent did not have achance to meet the question poised as an unfair laborpractice. I do consider that the interviews, with questionsregarding where relatives were employed, whether theemployees had bank accounts, whether and to whom theyowed money and to whom they would turn for help at theCompany, conducted in the context of Respondent's8(a)(1) conduct and statements about striker replacement,arepartand parcel of the psychologicalantiunioncampaign Respondent conducted to inhibit its employees'rights.17.SaltarrellicalledD'AquinonMonday,November 23, and D'Aquin put off a meeting on the basisthat he had not been able to talk to counsel. Saltarrelli wasunable to reach D'Aquin on November 24 or 25, andcomplained to local union officers that he was getting arunaround.Saltarrell•reached D'Aquin at home onThanksgiving Day, November 26. He told D'Aquin thatthey wanted to meet and begin negotiations, that he wassure D'Aquin knew the majority of the people were ITUmembers, that the Board procedures were too timeconsuming and he would not use it but would agree to anelection held by a disinterested third party such as a priestorminister.D'Aquin replied that he had to rely on hisattorney's advice, that his attorney was on a holiday and hecould not talk to SaltarrelliuntilMonday. Saltarrelli saidMonday was too late, that the employees were tired ofD'Aquin harassing and questioning them about the Unionand he did not think he could hold the people untilMonday, that they might strike and shut down the paper.There was no agreement to meet further.D'Aquin called Gross and reported the conversation andGross flew to New Orleans on Friday, November 27, toconfer with Respondent's counsel on Saturday. After theconference Gross drove to Opelousas (24 miles fromLafayette) where he remained for several days so D'Aquincould confer with him.18.On Friday, November 27, D'Aquin called Saltarrelliand arranged to meet him at a local restaurant. Saltarrelliasked D'Aquin to recognize and begin negotiations withthe Union. D'Aquin said he did not know much about laborlaw and had to be guided by his attorney who had informedhim that the Company could file a petition with the Boardfor an election. Saltarrelli claimed he had told D'Aquin theCompany could file a petition and advised D'Aquin of thebenefits of having, the ITU in his shop. D'Aquin said hewould have to consult with his attorneys and would not beable to talk to Saltarrelli further until Monday. Saltarrellisaid his people were nervous from being questioned by DAILY ADVERTISERD'Aquin and that he would try to hold them but did notknow how long he could do so.The minutes of the special meeting of union membersheldNovember 27, recite that Saltarrelli reported hisconversations with D'Aquin during that week as follows:(1) In a phone conversation early in the week D'Aquintold him to petition for an election and he said he wouldnot.(2)That in another phone conversation onThanksgiving Day, he told D'Aquin the members weretired of waiting to meet with him, that they wantedrecognition and bargaining and he should stop botheringthem about the Union. D'Aquin said he wanted to wait tomeet until Monday and Saltarrelli said he did not want towait till then and D'Aquin had better hurry up or the Unionmight do something he might not like. (3) On Friday,D'Aqum, at Jacobs Restaurant, told Saltarrelli he stillwanted the Union to petition for an election, and Saltarrellideclined saying the people did not want to delay that long,but that a quicker election could be held by agreeing on adisinterested third party conducting one in which theyboth would agree to be bound by the majority's wishes.D'Aquin said he would have to check further with hisattorney and would contact Saltarrelli on Monday.The minutes also reflect that preliminary arrangementswere made for a strike if The Advertiser should refuse torecognize the Union.19.D'AquinaskedHaroldWinstononFridayafternoon, November 27, if he had been contacted by anyunion official or representative. Winston said he had andD'Aquin asked what he had decided. Winston said he wasundecided. D'Aquin said he would hate to lose a keymanlikeWinston, but if he struck, he would be permanentlyreplacedandno law would prevent his hiringreplacements, that with his friends in the business theycould be replaced in an hour. D'Aquin asked who waspushing the Union in the composing room. Winston said hedid not know. D'Aquin asked how many were unionmembers. When Winston said he did not know, D'Aquinslammed the desk saying he would find out one way or theother and asked how many members would walk out ifthere was a strike. Winston said he did not know. D'Aquinsaid he would do it the legal way and file with the Boardbut if the Union won that did not mean he would have toabide by it.As noted in ¶15 above, D'Aquin recalled only oneconversation with Winston, which by his version would bein the "free speech area." I conclude and find that thisconversation took place as outlined above and by itRespondent violated Section 8(a)(1) by interrogatingWinston as to his union sentiments and desires, to theidentityof employee union protagonists, and to thesentiments of employees regarding their union activities,inparticular, their support for a strike and againthreatening immediate permanent replacement of strikers.20.DuringGross'conferencewithRespondent'scounsel, as noted in ¶17 above, the instant RM petitionwas prepared and later given by Gross to D'Agmn, duringGross' conference with him on Sunday, November 29, inOpelousas. D'Aquin testified that he signed the petitionand in box 6a asking the number of employees in the unitcrossed through the "app. 35" and inserted a questionmark. The petition was given to Respondent's localattorneys who mailed it to the Board on November 30.On Monday, November 30, D'Aquin called Saltarrelliand told him they had filed a petition with the Board.Saltarrelli called back later asking if they had filed for aconsent election and D'Aquin said he would have hisattorney send Saltarrelli a copy of what they filed.41321.On the afternoon of November 30, D'Aquin spoke toall composing-press department employeesin a meetingheld in the "Board Room." D'Aquin contended he readfrom a prepared speech making only one extemporaneouscomment about Saltarrelli and that one of the employees,Howard Judice, followed him on a copy of the speech andsigned it. However, Judice was not offered to testifyconcerning the speech or what he did. One section of thespeech consisted of a series of questions and answers,copies of which were posted in the plant.While accounts of this speech varied somewhat, some ofthe employees who testified concerning it agreed thatD'Aquin said he had filed a petition for an election, buteven, if the Union won the election, he did not have toabideby it and that striking employees would bepermanently replaced. They also agreed that he read somequestionsand answers and said they could take copies.Practically all the employees recalled his comment aboutSaltarrelli being so sweet he did not have to putsugar inhis coffee.This speech was not alleged as violative of the Act, and Ifeel that it was not specifically violative. I further feel thatthose who testified that D'Aquin said the Company wouldnot have to abide by a Board resolution of the matter weremistaken as to when this was said. I have found that such astatement was made during the November 20 meetings.While I find that this speech is not independently violativeof the Act, it is a reaffirmance of what was illegally statedbefore, only this timein general"free speech"terms andwas a further attempt to convince the affected employeesthat theirunionallegiance would avail them nothing butturmoil and loss of jobs. This conclusion is based in part onthe carefully worded questions and answers posted in theplant and used as a part of this speech.22.Following the meeting, D'Aquin went by Dore andBenoit's working place and asked if he had done the rightthingin going tothe Board. They replied that he was theboss. D'Aquin said he wanted theiropinionand, finally,they replied yes. He said he had something in store for theboys but he could not give thema raisenow because theUnion would throw an injunctionat him,but they wouldhave a raisecomingin January as soon as thematter wasover.D'Aquin's version of the conversation was that as hewalked back into the plant before closing time, he sawDore and Benoit and asked if they did not feel going to theBoard and having an election was the best way to handlethe matter and they both said yes.Dore's and Benoit's version of the incident contains thedetailswhich make them more credible while D'Aquinbriefly reports the highlights which appear favorable tohim. I credit Dore and Benoit and conclude and find thatRespondent by D'Aquin violated Section 8(a)(1) by seekingto induce them to abandon their union activity andprounion sentiments by holding out to them the promise ofa future wage increase and blaming the Union for their notgetting awage increase immediately.It is undisputed that the aboveactionsand incidentsincluding those I have found violative of the Act, tookplace on or before November 30, and occurred prior to thefiling date of the RM petition in thismatter.C. Alleged Violations and Actions on and afterDecember 1, 196423.Gilbert Lancon, the union president, testified thatwhile at work in the composing room before noontime onDecember 1, D'Aquin told him they would do it the legal 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDway through the Board. Lancon replied that a legalelection could be held by a disinterested third party suchas a priest, teacher, or principal. D'Aquin said they wouldgo through the Board. Lancon and D'Aquin then engagedina colloquy concerning the distinctions between apetitionand a consent election with D'Aquin finallyobserving he would leave it up to his lawyer and addingthat they were installing fringe benefit insurance plans anda raise was coming the first of the year. Lancon asked iftheUnion was the reason D'Aquin was making thesepromises and said that if it had not been for governmentminimum wages going into effect, the majority would nothave gotten other raises. D'Aquin said he could not giveraises then, that it would be an unfair labor practice andhis lawyer would not allow it. With D'Aqum showing nointerest in a third party election, Lancon asked why theyshould have a Board election since D'Aquin had said hedid not have to abide by it if the Union won.Lancon placed this conversation as being before noonon December 1, after the November 30 speech, addingthat Joseph Primeaux who worked near him was out tolunch and on hearing about the conversation told Lanconhe was sorry he missed it.D'Aquin states he had a short conversation with Lanconbut says it occurred after his November 30 speech andbefore he spoke to Dore and Benoit that day. D'Aquintestified he told Lancon that the proper legal way to handlethe thing was through the Board. He states Lancon askedwhy not have a disinterested third party election and hereplied that a third party could not do it since they did notknow the size of the unit or who would be eligible to voteand walked away.'[D'Aquin stated that this conversation did not take placeonDecember 1, because he went to Opelousas inmidmorning to confer with Gross. Gross testified that onDecember 1, he and D'Aquin ate lunch and spent theafternoon together. D'Aquin said he assumed at the timeof this conversation that Lancon was a union membersince he had heard he was and thought him to be the mostvociferous of the union adherents.Icredit Lancon that this conversation took place onDecember 1.Gross' testimony does not corroborateD'Aquin's midmorning departure for Opelousas but leavestime for the prenoon conversation. Lancon's testimonyhere, seems to be in a natural context with the detailsprovided,whileD'Aquin's testimony does not appearnatural or complete and impressed me as an attempt toembellishadefense rather than provide his bestrecollection of an incident. Although I have stated that Ithink Lancon sought at times to embellish his testimony, Ibelieve his account of this incident is the most factual andI credit it.Itherefore conclude and find that on December 1,Respondent by D'Aquin violated Section 8(a)(1) of the Actby promising employees raises after the first of the yearand blaming the Union's campaign as the reason whyemployees would not receive raises before then, therebyseeking to induce employees to refrain from supportingthe Union.24.The Union held an evening meeting on December 1.Saltarrelli read Respondent's petition and interpreted thefiling as a stalling tactic to get Respondent through itsheaviestworkperiod.Other employees expressedthemselves concerning the petition and D'Aquin's hostilityand unwillingness to deal with the Union, concluding thathe would probably begin firing employees and they mightas well strike if he continued to refuse to meet with them.Winston reported that D'Aquin said a strike by themechanical department would be illegal and he would getan injunction against them. It was agreed that thenegotiating committee accompanied by Saltarrelli wouldspeak to D'Aquin at the beginning of worktime onDecember 2, while the rest of the unit employees wouldwait in a building across the street, and if D'Aquin refusedto recognize and bargain with the Union, they would strike.Apparently with little hope that D'Aquin would recognizethe union plans for a strike were made.25.RaoulGuidry, themechanical superintendent,received a phone call around 5:30 a.m. on December 2,from employee Peter Boutin who reported that employeeQuention Fontenot told him the Union was going to strikethatmorning and the boys were not coming to work.Guidry called D'Aquin between 5:30 and 6 a.m. andreported the call.Melancon, whose shift started at 6 a.m., said thatGuidry, who came in a few minutes later, asked if theywere planning to walk out. When Melancon said he did notknow, Guidry said if they were planning to walk out thatMelancon would know would he not Melancon said heguessed so. Guidry said, "You don't know nothing about ithuh?" and walked off when Melancon made no comment.Guidry's version of the conversation is abbreviated buthe admits he asked the initial question about whether theemployees were going to strike that day.I conclude and find that Respondent through ForemanRaoul Guidry interrogated employee Melancon as to theintentions of his fellow employees about engaging in astrike in violation of Section 8(a)(1).26.Melancon testified that around 6:20 a.m. D'Aquinarrived and went to where Melancon was running hismachine. D'Aquin asked why they wanted to walk out, thatitwas not legal and made other statements whileMelancon worked. D'Aquin told Melancon to leave themachine alone and talk to him. D'Aquin again asked whythey wanted to walk out, that he had a good job with a goodfuture and why should they walk out. D'Aquin said, "Youstay with us and I'll make you an assistant to Raoul and I'llgive you a raise," and turning his head said, "Huh,Raoul?" Guidry said yes. Melancon said he had beendoing Guidry's job for about 10 years and had never seenany pay increase or promotion and did not see why he wasgetting a promotion now. They continued to talk about thejob, about gripes Melancon had and that what he ownedcame partly from sources other than his salary from TheAdvertiser, until the union negotiating committee walkedin around 6:45 a.m.D'Aquin testified he arrived at work around 6:40 andspoke with Melancon just a few seconds saying he heardsome of the boys were not coming to work and the onlyway to handle the matter was with a Board election.D'Aquin said he recalled nothing further of theconversation and denied he had offered a promotion andraise to Melancon.Ido not believe D'Aquin's version of this conversationbut creditMelancon's testimony. I believe from thecircumstances and from my observation that D'Aquinwould have reacted to the situation as Melancondescribed.A strike in the middle of the busiest workseasonwouldhaveevokedmore than the milddispassionatestatementD'Aquinsaidhemade"On rebuttal, Lancon denied that D'Aquin ever said anythingabout not knowing who was in the unit or eligible to vote DAILY ADVERTISERparticularlywhere he found this one man working. Ibelieve D'Aquin's testimony concerning this conversationis a reasoned afterthought as to what he should have said,and considering himself to be an intelligent man, what hefeels he said.Itherefore conclude and find that Respondent byD'Aquin violated Section 8(a)(1) by offering and promisingemployee Melancon a promotion and raise if he would notjoin his fellow employees in a strike and by interrogatinghim about his and other employees' union sentiments.27.On the morning of December 2, 22 of the 23 unionmembers gathered at the hall across the street from TheAdvertiser. The 23d member, Melancon, was at work. Asnoted in ¶24 above, they had agreed that the negotiatingcommittee with Saltarrelli should meet with D'Aqum atshift starting time, 6:30 a.m. Saltarrelli was late, so around6:45, the union committee entered The Advertiser, lookedfor D'Aquin in his office, and finally located him in thecomposing room. The committee consisted of Lancon,Primeaux, Hebert, and Bourgeois and midway through themeeting they were joined by Saltarrelli. Melancon andGuidry witnessed the meeting with D'Aquin.Lancon began by saying that he was the president ofLocal 832 and wanted D'Aquin to sit down and negotiateand settle the matter. D'Aquin replied he would notnegotiatewith them because he had to consider thewelfare of all the workers. Lancon said that the majoritywere tired of waiting for him to talk and they did not wantto wait any longer. D'Aquin said they should wait, that hehad petitioned the Board and they should wait for theelection. Lancon said that if he wanted an election, theywould give him an election right then in the shop with apriest or other disinterested third person. D'Aquin said no,he wanted to do it the government way, that he hadpetitioned the Board and wanted a government election.Lancon said the Union wanted him to recognize it.D'Aquin said he could not talk to Lancon or Primeaux butcould talk to Hebert and Bourgeois, that he had played ballwith them. Turning to them he told them not to let them dothis to you, think of your family and yourself, the paperwas going to be published whether they walked out or not,that the Union would just drag them down, they weremaking a big mistake. He said that if they walked out itwould be an illegal strike since they did not give any noticeand he would have his lawyer get an injunction againstthem. Bourgeois told D'Aquin he did not want to walk outand did not think the others wanted to either, but D'Aquinwould have to sit down and discuss the issues with thecommittee. D'Aquin refused saying this was Communisttactics.Primeaux tapped him on the shoulder asking ifD'Aquin was calling him a Communist. D'Aquin brushedhis hand away saying they would not have any rough stuff.About this time Saltarrelli arrived introducing himself.D'Aquin said he knew him. Saltarrelh said this was the lastwarning, that the men did not want to walk out but wouldbe forced to if D'Aquin did not begin negotiating. D'Aquinsaid he did not want to do it that way, he did not think theyhad a majority. Saltarrelli told him to look around, he onlyhad four or five people left inside, that it would be betterfor him to see they had a majority then, rather than countthem on the picket line. D'Aquin said he had petitionedthe Board for an election. Saltarrelli said they could havean election that day with D'Aquin's parish priest or adisinterested third person to hold it. D'Aquin said he didnot think it would be legal. Saltarrelli told D'Aquin thathaving a union would be good for the Company, and if theyneeded time before beginning negotiations since it wastheir busy season they would give them time but needed415recognition first. D'Aquin said the Union would not begood for the Company, that they had a bunch of "winos."He told Saltarrelli that a strike would be illegal and hewould get an injunction against them in 15 minutes.D'Aquin said he wanted to call his lawyer and Saltarrelliagreed. D'Aquin asked if Saltarrelli could look him in theeye and tell him that he was doing the right thing in forcingthese people out. Saltarrelli looked at D'Aquin and said hecould look him in the eye and say he was doing the rightthing in begging and pleading with him to recognize thelocal.D'Aquin said he meant about forcing them out.Saltarrelli said he was not forcing them out, but that theywere tired of D'Aquin's constant questioning and coercionand D'Aquin was the one who was forcing them out.In a few minutes D'Aquin returned saying he had beenadvised that they should wait for the Board election.Either Saltarrelli or Lancon said they were tired of waitingand D'Aquin would have to set a date for negotiations. Oneof the group asked D'Aquin if he had doubts to check withhis lawyer as to whether a third party election using apriest or principal would be legal. D'Aquin left and in a fewminutes returned and said he had been advised that theonly legal way was the Board election.Saltarrelli said that if this was his last reply, there wasnothing further for them to do but walk out and that thepickets would be up shortly. He told D'Aquin that if hechanged his mind he could have them back in 15 minutes.D'Aquin gave Respondent's version of this meeting,since Guidry who was present was not questioned aboutit.In D'Aquin's shorter version he replied to Lancon'srequest for recognition of the Union by saying they shouldwait for the Board election which could be held in a matterof weeks. When Lancon repeatedly requested recognition,D'Aquin turned to Hebert and Bourgeois saying he couldtalk to them and that the proper way to handle it was witha Board election. Saltarrelli came in and said D'Aquinwould have to recognize the Union or he would not get hispaper out since the boys would not come to work. D'Aquintold Saltarrelli they should wait for the Board electionwhich would take 2 or 3 weeks Saltarrelli replied it wouldtake from months to a year, and he did not want to use theBoard. D'Aquin said they should do it the American wayand have an election, that he did not go for theseCommunist tactics. He stated that Primeaux tapped himon the shoulder and he told Primeaux he did not want anyrough stuff. D'Aquin says there was mention made that heshould look around and count his people, to which hereplied that he did not know under what circumstancesthey were kept from coming in. To the suggestion of a thirdparty election, he states he replied that they did not knowwho should vote, that the mailroom and other people werenot there and he wanted a Board sanctioned and certifiedelection.When Saltarrelli said he would not have anythingto do with a Board election, he asked to leave to contacthis attorney. He testified the meeting broke up when hetold the Union they were going to do it "the legal way" andpursue the petition.Ido not believe D'Aquin's abbreviated version, but haveset forth above what I believe took place considering thetestimony of all who were present. Again I feel thatD'Aquin was attempting to shortcut the meeting andtestify only to what he felt was favorable and has againrationalized some of his testimony. On cross-examinationhe retreated from the statement about the "mailroomemployees." After several questions he said he used thephrase "all of our people are not here" and did not recallusing the phrase "mailroom." During further cross-examination, D'Aquin said that to Saltarrelh's statement 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere were only six people in the plant,he replied that hedid not know under what circumstances his people did notreport for work;Saltarrelli said he was keeping them out;D'Aquin told Saltarrelli he did not believe he representeda majority but did not ask how many he did represent.When pressed further D'Aquin testified he told Saltarrellithathe did not think he represented anuncoerced9majority of his employees.These examples illustratemy prior observationsconcerning D'Aquin's testimony and why I do not credit it.In this meeting, although confronted with the obviousfact that the Union did represent a majority of thebackshop employees,D'Aquin continued to refuse torecognize this fact,vetoed the suggestion of a quickelection by a disinterested third party, and clung to the"legality"of a Board election while simultaneouslyattempting to split the negotiating committee andundermine the Union by appealing to some of its membersnot to strike,derogating the Union and its members,terming their demand and strike action "communisttactics"and threatening to have them enjoined forengaging in an illegal strike. D'Aquin's statements in thismeeting were not alleged as independently violative ofSection 8(a)(1),but were fully litigated by all parties,particularly as part of the refusal-to-bargain allegation. Iwill consider this meeting and D'Aquin's conduct furtherunder the section entitled"Respondent'sDefenses,"butconclude and find here that D'Agwn violated Section(a)(1) in this meeting by, among other things, seeking todivide the negotiating committee and undermine theUnion by specially appealing to two members of thenegotiating committee to refrain from engaging in thestrike, since they would be "pulled down"castigatingunionmembers as "winos" and as using "communisttactics" in striking,and threatening to enjoin the strike asillegal.28.While other picket lines were established in front ofThe Advertiser,Dore and Benoit started picketing in acriss-cross pattern behind the plant around 8 a.m. Duringtheir 1-hour tour of picket duty, D'Aquin came out of theplant and walked beside Benoit saying that he should quitthis kid stuff and go back to work or he would hire womento take his job. Benoit said he would not quit picketing,that he was in the Union with the boys and would stickwith them.D'Aquin said he had talked to him yesterdayabout petitioning the Board and he said it was all right.Benoit answered yes but the boys this morning offered youan election with the priest of your choice. D'Aquin agreedbut said he wanted to do it the legal way and theconversation concluded.D'Aquin went over to Dore and asked why he did notcome to work,that they had a responsibility to thecommunity to print a paper. Dore did not answer andD'Aquin returned to the plant.D'Aquin denied that he talked to Dore and Benoit on thepicket line on December 2.Icredit the testimony of Dore and Benoit and do notbelieve D'Aquin's denial, having determined that they arethe more credible witnesses who sought to disclose whathappened to them.Their testimony is natural,and in viewof D'Aquin's previous conversation with them(¶22 above)and his actions that morning with Melancon(¶26 above),and in the context of the threats to permanently replacestrikers,I conclude and find that Respondent by D'Aquin' Italics is supplied for this word which was used in cross-examination for the first time in discussing this incident The useof this and other legal phrases D'Agmn testified he used,on December 2 violated Section 8(a)(1) by urging Dore andBenoit to abandon the strike.29.Harold Winston testified that while on strike one ofthe newspaper employees told him that all the strikerswere permanently replaced.He stated he wanted to knowifhe could go back to work and called Supervisor JayBoudreaux.During the conversation the possibility of theUnion fining him if he returned to work was mentioned,butWinston denied saying he was concerned for hisfamily. Boudreaux said he thought Winston could return towork if he wanted.He testified that D'Aquin called him later and asked ifhewanted to return to work and he answered no.According to Winston these conversations occurred about2 weeks after the strike started.D'Aquin and Boudreaux testified that Winston calledBoudreaux the day after the strike started saying hewanted to return to work.On hearing this report D'Aquintold Boudreaux to have Winston call him.Winston calledbut D'Aquin was busy and later returned the call.Winstonasked for his job and when D'Aquin said he could return,Winston said he would come back the following day, butwas fearful for his family. D'Aquin asked if he wantedtransportation andWinston said he would have his wifedrophim the next day and that concluded theconversation.Winston never returned to work and is stillon strike.In this incident I believe that Winston was trying todetermine whether he had been permanently replaced andI feel that D'Aquin's telephone call was a result of WinstoncallingD'Aquin at Boudreaux'sdirection,tosee ifWinston wanted to return to work. In this context I wouldnot find D'Aquin's statements to Winston to constitute aviolation of the Act.30.HeberttestifiedthatintheafternoonofDecember 2, he saw four men go into The Advertiseroffice and seeing Lennox through the window asked whothe men were. Lennox wrote on a piece of paper which heplaced against the window the following: "American PressI told you he wasn't kidding."This of course relates backto Lennox's prior conversations with Hebert described in¶8 above.On December 3, Respondent,by D'Aquin,sent a one-page letter addressed to all the strikers and their wives orhusbands, which reviewed the Company's position as tohow the strike initiated,notified strikers that if they didnot return to their jobs by Saturday,December 5, at7 a.m., that D'Aquin would have no alternative but to hirereplacements for their jobs.Aside from the testimony that replacement employeeswere hired as permanent employees throughout the weekcommencing on the day of the strike, and the minimal timeof the notice, and whether these factors indicate the letterswere not in good faith, the letters were addressed to thestrikers and their husbands or wives and is a direct appealto the strikers and their families to abandon the strike.Respondent did not attempt to contact the Union or itsofficers or negotiating committee regarding the strike butrather sought to undermine the majority representative bymaking a direct appeal to the employees who had beencontinuously threatened by D'Aquin with immediate andpermanent replacement.Ifind and conclude that thispsychologicalwarfare tactic of Respondent violatedSection 8(a)(1).emphasize my conclusion that he testified to his conclusion andrationalizations DAILY ADVERTISER31.A hearing was held on the instant RM petition andon January 11, 1965, the Regional Director issued hisDecision and Direction of Election.The payroll for November 9 through December 1, in theunit found appropriate by the Regional Director asmodified by the Board, showed 34 unit employees of whom23 were union members as I have determined previously.On February 10, 1965, the election was held with both thestrikers and replacement employees voting. According totheRegionalDirector'sSupplementalDecision,approximately 63 employees were eligible to vote and ofthis number, 6 cast ballots against the Union and 57 ballotswere challenged, some by Respondent on the basis thatthe strikers had been permanently replaced, and some bytheUnion on the basis that the replacements weretemporary or not in theunit.Following the election, bothparties filed objections to the conduct of the election andon February 18, 1965, the Union filed the first charge inthis case,alleging violationsof Section 8(a)(1), (3), and (5);the 8(a)(3) allegation was later administratively dismissed.D. Respondent's Defenses to the 8(a)(5) AllegationThe complaint alleges that the Union requestedRespondent to bargain on November 10, 19, 26, 27, andDecember 2, 1964, and that Respondent on November 10,and thereafter, refused to recognize and bargain with theUnion for the Board-approved unit described in footnote 2above. The General Counsel's case is based mainly on theJoy Silkdoctrine,10 that Respondent engaged in unlawfulconduct to a degree which demonstrates that its refusal tobargain was not made in good faith.From the sequence ofevents described above and my conclusions as to theviolative course of conduct followed by Respondent, itseems there are ample grounds for doubting Respondent'sclaim of a good-faith refusal to bargain.Respondent asserts its claim on four grounds: (1) theUnion'srecognitionrequestwas ambiguous in itsdescriptionof theunit sought;(2) "The Union neverrequested recognition in a unit appropriate for purposes ofcollective bargaining";" (3) the refusal to bargain wasbased on both a genuine doubt of the appropriateness ofthe unit and a genuine doubt of the Union'smajority; and(4) that in any case a bargaining order may not issuebecause a valid election was held in the instantrepresentation case.1.First defenseItmay first be noted that Respondent's initial defenseseems to do violence to its second and third defenses, inthat if the request was ambiguous enough to encompassRespondent'sputative unit,which included mailroomemployees,then Respondent's second defense is untrue,and there could not have been a genuine doubt of theappropriatenessof theunit as alleged in the third defense.However, taking this first defenseas a singleentity, I havedetermined that it is invalid for the following reasons:a.The Union's request letter spells out the specificcategoriesencompassed immediately following thegeneral descriptionof themechanical department,' Land isnot patently ambiguous.10 JoySilkMills, Inc, 85 NLRB 1263' 1This quotation is a heading from Respondent's briefiItshould be noted that Respondent's supervisor for theBoard-approved unit is"Mechanical Superintendent" Raoul417b.Through the many conversations D'Aquin had withSaltarrelh and with employees in theunit,D'Aquin did notattempt to clear up any ambiguity he may have felt existedas to whatunitthe Union sought.c.D'Aquin's actions belie that there was any ambiguity,since all of his questioning and threats as described abovewere directed specifically at theunitemployees. D'Aquinnever spoke to any of the mailroom employees about theUnion prior to the strike, did not give them personalinterviews or include them in the November 20 and 30speeches. On this latter point, his testimony was that hemet with "all themen" in1day, speaking of theNovember 20 speeches, and that he spoke to the "wholegroup," referring to the November 30 speech. Further theRM petition which was prepared in New Orleans byThompson's personnel manager, Gross, and Respondent'scounsel, gives the unit employees as 35 which D'Aquinsaidwasmisinserted for 55 and corrected by hisscratching out 35 and inserting a question mark. Thisstrikesme as anafterthought since if 55 should have beeninserted, itwould have been much simpler to strikethrough the 3 and insert a 5.In sum, if there was any ambiguity concerning the unitthe Union sought, Respondent did not labor under it, norever seek to clearitup.Iconclude and find, that theUnion's request for recognition was sufficiently clear toenable Respondent to understand it, and that certainly itunderstood it on December 2, when theunitwas spelledout for D'Aquin, and the majority of the unit employeesstruck, leaving only five or six people working.2.Second defenseRespondent's second defense goes to its claim that theunit found by the Regional Director and as approved bytheBoard is inappropriate since it does not includemailroom employees. Respondent recognizes that I ambound by the Board'sruling inthe representationproceeding, since this was the principalissuein that caseand Respondent had no new evidence to present.Imust therefore conclude and find that this seconddefense is without merit.3.Third defenseRespondent's third defense must be separated into twoparts; the doubt concerning the unit and the doubtconcerning majority.As tounit,we have seen that Respondent understoodwhat group of employees the Union desired to representand that it was to this group that Respondent, principallyD'Aquin,pitched its violativeantiunioncampaign.Respondent claims that it genuinely doubted that such aunit was appropriate for bargaining purposes and this is areason why it refused to bargain.Idoubt that Respondent had such a good-faith belief,since ineach of the Thompson newspapers where the ITUisorganized, and at thattimeitwas somewhere in theneighborhood of eight or more, the units were basically thesame asthat here sought by the Union. Secondly, theBoard has held in several cases, and most recently in H.and W. Construction Company, Inc.,161 NLRB 852, that agood-faith doubt as to the appropriateness of a unit is not aGuidry who has nothing to do with the mailroom or its employees.One would presume that a "Mechanical Superintendent" wouldbe in charge of a mechanical department 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefense to a charge of refusal to bargain in an appropriateunit.Therefore as to this part of the third defense, Iconclude and find that it is without merit.Concerning majority, theH. and W. Constructioncase,cited above, sets forth the Board's reasoningin theAaronBrothers';andSerpa'4cases and holds that the rule is thattheGeneral Counsel in such 8(a)(1)situationsmustestablish that Respondent in bad faith refused to recognizeand bargain with a union If an employer in good faithwithholds recognition because of a doubt of majority, eventhough that doubt is based on nothing more than hisdistrust of union authorization cards, he is entitled to anelection to resolve that doubt and the Board will not findan 8(a)(5) violation.In this case,Respondent did not unequivocally claim adoubt of majority until D'Aquin's second letter to theUnion($9 above).Here, there is no claim concerningauthorization cards, except that D'Aquin asserts andSaltarrelli denies that Saltarrelli referred to them andrefused to show them to D'Aquin. By the time the Union'sdemand and request was made to Respondent,itwas anautonomous body with elected officers and a chartergranted to and signed by a majority of the unit employees,who were dues-paying members. I cannot conceive that agroup of employees who were ready to strike, and in factabsented themselves from work on the morning of thestrike to demonstrate their strength, would have hesitatedto show management their authorization cards or duesbooks if that would have brought management to thebargaining table. Moreover they offered several times todemonstrate their majority by holding a quick electionunder the auspices of a disinterested third party ofRespondent's choice, if that would convince Respondentof the Union's majority. But Respondent clung to itsdemand for a Board election.In the obvious face of a demonstrated majority,Respondent raises the spectre that this majority may nothave been an uncoerced and free majority and offered thetestimony of Marie Broussard and D'Aquin on this point.Mrs. Broussard, a nonstriking unit employee did nottestify that any of the striking employees were coerced,but testified that she was told during the union campaignthat if she was not for the Union, she was against it andmight be "squeezed out" and that she would earn moremoney with a union in the plant. Mrs. Broussard testifiedthat she really did not think they were serious about theUnion until the strike and it was after the strike that shereported her "coercion" to management.Thus,Mrs.Broussard's "coercion" could not have led Respondent toitsquestion about an "uncoerced majority," since it didnot learn of her conversations until after the strike.D'Aquin testified that he heard rumors from nonunitemployees aboutunitemployees receiving threats of being"squeezed out" but that he never attempted to check outsuch stories.He claimed he heard rumors about HaroldWinston being hounded by the Union, but in the severalconversations he had with Winston he never mentionedthe topic. D'Aquin testified that on the strength of theserumors which he did not try to verify, he had a "good-faithdoubt" that the Union had a majority or as he later phrasedit"an uncoerced majority."In the face of a dues-paying membership constitutingthe majority of the appropriate unit, such a claim borderson the ridiculous but perhaps it helps to set theperspective from which D'Aquin viewed things. Here wehave an individual who has been the primary protagonistof the antiunion campaign,who has poured scorn on theUnion, questioned and threatened his employees and inthe face of a majority strike of dues-paying unionmembers, still cannot believe that they would voluntarilypitch their tents in the Union's camp.D'Aquin's pleas toMelancon(¶26 above),Herbert,and Bourgeois on themorning of December 2 (1127 above), demonstrates thisagain. D'Aquin simply could not accept that a majority ofhis employees would choose to cast their lot with theUnion, and so sets out to show they must have beencoerced. However he has no proof that the union memberswere coerced into joining.In fact most of them joined theUnion before he heard that a union was organizing andbefore he started his violative campaign. Unverified rumorwill not substitute for proof. D'Aquin's disbelief of theUnion's majority is therefore based not on good faith buton his refusal to meet and accept facts.Iconclude and find from the 8(a)(1) violations foundabove, and from the clear and demonstrated unionmajority that Respondent used its claim of wanting aBoard election as a stalling tactic to gain further time inwhich to undermine,if it could,the union majority anddivide the employees and the several refusals to recognizethe Union were in bad faith.4.Fourth defenseThe fourthdefense is that a bargaining order may notissue because a valid election was held. In determiningthis issue,theBoard's rulings state that coercion orinterference which occurred prior to the petition filingdate should not be considered, which in this case wouldmean that I could not consider the pre-December 1, 8(a)(1)violations.This case differs from most cases, in that here,Respondent filed the petition and not the Union, and it isunknown whether the Union was aware that it could haveblocked the election by filing a charge. In any eventcharges were not filed until after the election. Since theBoard has not established exceptions to this rule, I willconsider in determining the validity of the election onlythose actions which took place on and after December 1.a.Union Objections 4 and 7Union Objection 4 is as follows:The employer promised and advised employees inthe plant prior to the strike of December 2nd, toemployees and replacement employees or strikebreakers raises effective around the 1st of the yearand blamed the ITU for not putting such raises intoeffectThe testimony of Joseph Melancon, which I havecredited (¶26 above) established that on December 2, hewas offered a raise as well as a promotion by D'Aquin afterthe union troubles were over. Gilbert Lancon testified thatin his conversation with D'Aquin on December 1, D'Aquinmentioned they would get raises around the end of theyear and after being asked why raises were not given now,replied that his lawyer would not allow it, that it would bean unfair labor practice. I have credited Lancon's versionof this conversation (¶23 above) which took place withinthe hearing of others whom Lancon could not identify.Other testimony concerning promises of pay raisesoccurred prior to December 1, and will not be considered."Aaron Brothers CompanyofCaltfornia,158 NLRB 107714 John N Serpa,155 NLRB 99. DAILY ADVERTISERUnion Objection 7 is as follows:The employer conducted group meetings andindividuallyrequestedemployeesinotherdepartments of the plant, not eligible to vote in theelection, to use their influence with the strikers toreturn to work, and to use their influence with thestrikers and other employees including replacementemployeesto vote againstthe Union.No testimony was presented concerning any such groupmeetings at which such requests were allegedly made.Union counsel urged that the pamphlets and literaturewhich weresenttoallemployees on its payroll byRespondent, and which were a part of the appendix to theRegionalDirector'sDecisiononObjectionsandChallenges, could be construed as an appeal to theseemployees to use their influence with the strikers to getthem to return. I have reviewed these pamphletsdesignated as attachments 0 through DD of GeneralCounsel's Exhibit 2, and I cannot construe these asmanagement requests to employees to use their influencewith the strikers to return to work. They appear to me tobe campaign literature of the ordinary stripe that wouldcome within the free speech provisions and I will notconstrue these pamphlets and leaflets in the mannerwhich union counsel urged.Bearing on the objections in addition to the twoinstances noted above are the following 8(a)(1) violations:(1) The requests by D'Aquin of Dore and Benoit toabandon the strike and return to work (¶28 above);(2) Respondent's letter of December 3 to the employees inderogation of the Union's majority bargaining status (¶30above);and (3) themeeting of D'Aquin with thenegotiating committee and Saltarrelli on December 2. Thismeeting (¶27 above) reaffirmed Respondent's priorviolativeantiunioncampaign and set the tone for all thatfollowed. Here D'Aquin faced with a clear demonstrationof the Union's majority in an appropriate unit, preaches"legalism" and refused to accept what was before hiseyes. Even when the Union offered a quick election if itwould prove the point for him, he refused. Such ademonstration coupled with his epithets about union"winos" and Communist tactics, and his threat to enjointhe strike, clearly convinced the committee and theemployees they reported to that Respondent would notbargain in good faith and was attempting to stallrecognition and negotiations using the Board as a shield.This demonstration in the light of the prior 8(a)(1) actionsbyD'Aquin served to forcibly convince the unionadherents that Respondent, by D'Aquin, had utterlyrejected the principle of collective bargaining and soughtto evade its obligations under the Act.The refusal to bargain by D'Aquin on December 2 is, Iconclude and find, a violation of Section 8(a)(5) and aviolation of Section 8(a)(1) which of itself is probablysufficient to invalidate the later held election.As to the fourth defense, I conclude and find that theobjections and the 8(a)(1) violations enumerated and inparticular D'Aquin's December 2 conduct and refusal torecognize the Union created an atmosphere in which itwas impossible to hold a free and fair election and that novalidelectioncould be or was held. Therefore anappropriate bargaining order may be entered.In summary, I feel that Respondent had no intentions ofbargainingcollectivelywith the Union, as shown byRespondent's immediate commencement of 8(a)(1)violations upon hearing rumors of union activity, and itsstrong violative campaign. Since Respondent's initial419refusal was not based on a doubt of majority and its secondletter of refusal on November 19, and D'Aquin's oralrefusals on November 26 and 27 and December 2 weremovesdictatedby its game of "laborrelationsbrinksmanship," not based on any true doubt of theUnion's majority, I conclude and find that Respondentrefused in bad faith to bargain with the Union onNovember 13, 19, 26, and 27 and December 2, 1964, andstillpersists in such refusalin violationof Section 8(a)(5)and (1) of the Act.Ialso conclude and find that the ensuing strike ofDecember 2, 1964, was then, and still is, an unfair laborpractice strike, caused and prolonged by Respondent'sunfair labor practices, and in particular by its refusal tobargain on December 2, 1964. If D'Aquin had not refusedto recognize the Union and bargain at that time, the strikewould not have occurredas itdid.There has been noessential change in the character of the strike. Respondenthas not remedied its unfair labor practices and as far as Ican determine, the strikeremains in its original status.Thisfinding I shall recommend means, with theconsequent remedy, that the unfair labor practice strikersare entitled to their former positions upon their applicationfor reinstatement, at the expense of any employeespresently holding such positions. This raises seriousquestions as to the status of presently working employees,whowerehiredbymanagement as "permanentemployees." Their "permanency" depends on whether thestrikers seek to return to work.E.The Challenged BallotsSince the Board has ordered findings in this area, andrecognizing the possibility that my resolutions as to thevalidity of this election may not be accepted, I will give myfindings and conclusions on these remaining issues.The parties stipulated that 22 strikers were challengedby the Employer as either being not qualified or notentitled to vote. No testimony was offered by Respondentto support its challenges to the strikers, and I find thesechallenges of no merit.Itwas further stipulated that the Union challenged 34employees on various grounds, the most frequent of whichwas that the persons were hired as temporary employees,and that others were part-time employees and/or students.The Union called and questioned 17 of the 34 challengedemployees concerning the basis of their employment. Oneof these witnesses, Hilda DuBois, was challenged on thebasis that she was a part-time employee. Her testimonyestablished that she was a regular part-time employee whoput in 15 hours or more each week. Since the unitdescription does not exclude regular part-time employeesand she is a regular part-time employee, the challenge onthis basis is without merit The remaining 16 witnesseswere challenged basically on the premise that they weretemporary employees. Each of them testified they wereoffered and accepted permanent employment and in mostinstances were still employed in the same position. In thissense of the challenges, none of these employees could beconsidered as temporary. Therefore the challenges tothese individuals on this basis is without foundation. Thisis not to ignore the point of permanency mentioned above.An 18th individual, Patsy Menard, was called but since thechallenge to her ballot was based on her work category, towhich no exception had been taken earlier, and since thelanguage of the Board's direction was explicit as to thecategories to be considered, I did not allow the Union topursue its challenge. The Union did not offer testimony as 420DECISIONSOF NATIONALLABOR RELATIONS BOARDtoany of the other challenged voters and therebyabandoned such challenges.In view of my decision that the election was invalid, andthe fact that there has been no resolution of the electionresults due to the pendency of the challenges, I will notrecommend that the ballots be opened and counted.Speculation as to whether the Union would win or lose theelection in this instance is idle, since I have determinedthat a free and fair election could not have been held underthe circumstances. Therefore I recommend that the RMpetition be dismissed.III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, as set forth in section II,above, and therein found to constitute unfair laborpractices in violation of Section 8(a)(1) and (5) of the Act,occurring in connection with Respondent's businessoperations as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above,it isrecommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act as follows:Since Respondent on and after November 13, 1964, andat all times since then, has refused and still refuses tobargainwith the Union as the representative of itsemployees in an appropriate unit, it is recommended thatRespondent upon request bargain collectively with theUnion and in the event that an understanding is reached,embody such understanding in a signed agreement.Ihave also found that at the time of the hearingRespondent's employees were still engaged in a strikecaused and prolonged by Respondent's unlawful refusal tobargain, which strike began on December 2, 1964. Thestriking employees were and are entitled to reinstatementupon application, whether or not the positions which theyheld have since been filled by replacements. Accordingly,inorder to effectuate the policies of the Act, it isrecommended that Respondent shall upon application ofthese employees, offer them reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights or privileges, dismissing, ifnecessary, any persons hired for or transferred to suchpositions on or after December 2, 1964. It is furtherrecommended thatRespondentmakewholetheemployees who went on strike on December 2, 1964, orthereafter, for any loss of pay they may have suffered byreason of Respondent's refusal, if any, to reinstate them,by payment to each of them a sum equal to that which henormally would earn as wages commencing immediatelyafter the date on which the employee applies forreinstatement, to the date when Respondent offers suchemployee reinstatement, less his net earnings, to whichshallbe added interest at the rate of 6 percent inaccordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, and IstsPlumbing & HeatingCo., 138 NLRB 716.Having found that Respondent has broadly infringed onits employees' rights by its refusal to bargain and by itsother discriminatory practices, I am of the opinion thatthere is a probability Respondent may commit other unfairlabor practices unless it is broadly enjoined from doing so.Since a part of the purpose of the Act is to prevent thecommission of further unfair labor practices, it isrecommended that Respondent be placed under a broadorder to cease and desist from in any manner infringingupon the rights guaranteed its employees by the Act.On the basis of the foregoing findings and the entirerecord in this matter, I make the following:CONCLUSIONS OF LAW1.Independent, Inc., d/b/a The Daily Advertiser, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Allcomposing-pressdepartmentemployees,including news, classified, and advertising proofreadersemployed at Respondent's Lafayette, Louisiana, plant,excluding all other employees, mailroom employees, mailinserters,maintenance men, truckdrivers, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since November 10, 1964, the Union hasbeen, and now is, the exclusive representative of theemployees in the said unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.Respondent, by refusing to bargain with the Union onMarch 13, 19, 26, 27 and December 2, 1964, andthereafter, as the exclusive representative of its employeesin the appropriate unit, has engaged and is engaging inunfair labor practices within the meaning of Sections8(a)(5) and (1) and 2(6) and (7) of the Act.6.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act by:(a) Interrogating its employees concerning their unionactivities, desires, and feelings and theunionactivities,desires, and feelings of other Respondent's employees.(b)Soliciting employees to reporton unionactivities.(c)Promising employees wage increases and otherfringe benefit plans to encourage employees to refrainfrom engaging in union activities.(d) Informing employees that Respondent would not gounion under any circumstances.(e)Threatening to discharge employees because of theUnion.(f)Promising employeesa raiseand promotion toinduce them to refrain from union activities.(g)Granting employees time off to induce them torefrain from union activities.(h) Interrogating employees as to the identity of unionleaders.(i)Creating the impression it engaged in surveillance ofunion activity by informing employees it had a good idea asto who the union leaders were.(j)Requestinganemployee to report on thewhereabouts and activity of a union representative.(k) Interrogating an employee as to the number of unionmembers and how many employees would support astrike.(1)Soliciting and urging employees to abandon theirstrike in derogation of the Union's majority status.(m) Soliciting and urging employees to desert the Unionand urge and persuade other employees to desert theUnion. DAILY ADVERTISERRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseconsideredasawhole,itisrecommended thatIndependent, Inc., d/b/a The Daily Advertiser ofLafayette, Louisiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activities,desires, and feelings and the union activities, desires, andfeelings of other Respondent's employees.(b)Soliciting employees to report on union activities.(c)Promising employees wage increases and otherfringe benefit plans to encourage employees to refrainfromengagingin union activities.(d) Informing employees that Respondent would not gounion under any circumstances.(e)Threatening to discharge employees because of theUnion.(f)Promising employeesraisesand promotions toinduce them to refrain from union activities.(g)Promising employees better working conditions toinduce them to refrain from union activities.(h) Interrogating employees as to the identity of unionleaders.(i)Creating the impression it engaged in surveillance ofunion activity by informing employees it had a good ideawho the union leaders were.0)Requestinganemployee to report on thewhereabouts and activity of a union representative.(k) Interrogating an employee as to the number of unionmembers and how many employees would support astrike.(1)Soliciting and urging employees to abandon theirstrike in derogation of the Union's majoritystatus.(m) Soliciting and urging employees to desert the Unionand urge and persuade other employees to desert theUnion.(n)Refusing to bargain collectively in good faith,concerning rates of pay, hours of employment, and otherterms and conditions of employment, with LafayetteTypographicalUnion,LocalNo. 832, InternationalTypographicalUnion,AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitdescribed in paragraph 3 of the section entitledConclusions of Law, above.(o) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistLafayetteTypographical Union, Local No. 832,International Typographical Union, AFL-CIO, to bargaincollectively through representatives of their own choosingand to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named union as the exclusive representative of allemployees in the appropriateunit,and embody in a signedagreement any understanding reached.(b)Upon application, offer immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, to all employees who went on strikeonDecember 2, 1964, or thereafter, dismissing ifnecessary any persons hired for or transferred to any suchpositions on and after December 2, 1964.421(c)Make whole all the employees referred to inparagraph (b) above, in the manner set forth in the sectionof this Decision entitled, "The Remedy."(d)Notify the above employees if presentlyserving inthe Armed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant and necessary to determine compliancewith paragraphs (b), (c), and (d) above.(f)Post in conspicuous placesatitsLafayette,Louisiana, place of business, including all places wherenotices to employees are customarily posted, copies of theattached notice marked "Appendix."15 Said notice shallbe signed by Richard D'Aquin, the general manager ofRespondent, since as has been found above, D'Aquin istheprimary person responsible for the actions ofRespondent in this matter. 16 Signed copies of such noticeshall also be mailed by Respondent to the last knownaddress of each of the employees on strike. Copies of saidnotice will be furnished to Respondent by the RegionalDirector for Region 15. The copies of the notice to beposted shall be posted by Respondent upon receiptthereof, and maintained by it for at least 60 consecutivedays. Reasonable steps shall be taken by Respondent toinsurethat said notices are not altered, defaced, orcovered by any other material.(g)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.17IT IS FURTHER RECOMMENDED that any allegedviolations not expressly found herein and representationCase 15-RM-187 be dismissed.15 In the event that this Recommended Order is adopted by theBoard, thewords "aDecision andOrder" shallbe substituted forthe words "the Recommended Order of aTrial Examiner" in thenotice In the furtherevent that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substitutedfor the words "a Decision and Order."18SeeGeneral Trackdrwers,Warehousemenand Helpers ofAmerica, Local No.5,161 NLRB 493" In the eventthat this RecommendedOrder is adopted by theBoard, this provision shall be modifiedto read-"Notify theRegional Directorfor Region 15, in writing, within10 days fromthe date of this Order, whatstepsRespondenthas taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, " as amended, we hereby notify ouremployees that:Following a trial in which all parties had an opportunityto present their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated the lawand has ordered us to post this notice and to abide by whatwe say in this notice.299-352 0-70-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT ask you what you think about theUnion, whether you want the Union, which employeesbelong to the Union, or who the union leaders are.WE WILL NOT try to get you to abandon the Unionby offering you better jobs or more money.WE WILL NOT threaten you that we will never gounionor bargain with the Union.WE WILL NOT threaten to discharge any of ouremployees because of the Union.WE WILL NOT ask you what you or others intend todo about union activities or about strikes.WE WILL NOT try to make you think that we knowwho the union leaders are.WE WILL NOT attempt to discover the identity ofany union representative or have anyone report onsuch representative's activities.WE WILL NOT try to undermine the Union's statusas majority representative by asking or urging you toabandon the Union or the strike or try to get others todesert the Union.WE WILL NOT try to discourage you from joiningLafayetteTypographicalUnionLocalNo. 832,InternationalTypographical Union, AFL-CIO.WE WILLbargaincollectively, upon request, withLafayetteTypographicalUnionLocalNo. 832,International Typographical Union, AFL-CIO, as theexclusive representative of all the employees in thebargaining unit described below with respect to ratesof pay, wages, hours of employment, and other termsandconditionsofemployment,and if anunderstanding is reached, we willsigna contractcontainingsuch understanding. The bargaining unitis:Allcomposing-pressdepartment employees,includingnews,classified,and advertisingproofreadersemployed in our Lafayette,Louisiana, plant, excluding all other employees,mailroom employees, mail inserters, maintenancemen, truckdrivers, guards and supervisors asdefined in the Act.WE WILL, upon application, offer all our employeeswho went out on strike on and after December 2,1964, immediate and full reinstatement to theirformer jobs, with all of the seniority and other rightsand privileges they may have, and if necessary to givethem their jobs, we will dismiss any persons hired foror transferred to such jobs on or after December 2,1964.WE WILL pay the strikers any pay they might lose ifwe do not give them their jobs when they apply.WE WILL respect your rights to join this Union orany other union and to bargain collectively and to doso without any interference, restraint, or coercion onour part in anyway.INDEPENDENT, INC., D/B/ATHE DAILY ADVERTISER(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.